— Order reversed, with ten dollars costs and disbursements, and motion for judgment on the pleadings denied, with ten dollars costs, upon the ground that the complaint fails to show that satisfactory settlements had been received by the defendant from shipments made to various dealers to whom plaintiff sold, and under the contract commissions were only tobe due and payable in that event. Jenks, P. J., Burr and Woodward, JJ., concurred; Hirschberg, J., voted to reverse upon the authority of Hilton & Dodge Lumber Co. v. Sizer & Co. (137 App. Div. 661), with whom Rich, J., concurred.